Citation Nr: 1642002	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-13 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected thoracic kyphosis, residuals of compression fractures of T9, T10, and T11.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Counsel



INTRODUCTION

The Veteran had active service from September 1977 to May 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Jackson, Mississippi Department of Veterans Affairs Regional Office (RO).  

In his May 2012 substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in an August 2014 correspondence, the Veteran withdrew his request for a hearing and asked that his appeal be forwarded to the Board for adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the pendency of the appeal and following the most recent VA examination in March 2012, it was determined that in order to be adequate for rating purposes a VA examination of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  Testing for pain includes both active and passive motion.  38 C.F.R. § 4.59.

Here, the Veteran has reported that he suffers from regular flare-ups of back pain, at least once per day, and that when flare-ups occur he had to lie down and take pain medication until the pain eased so that he was able to function.  The March 2012 examiner did not address the impact of the Veteran's flare-ups on his functional impairment.  Further, while the examiner noted the presence of additional functional impairment on repetitive motion, there is no indication in whether the noted range of motion for the Veteran was active, passive, or whether the recorded values were the same for both.  Thus, the examination is inadequate in this case.  As such, the Board finds it must remand the claim for a new examination to determine the current severity of the service-connected back disability. 

As the development of the increased rating claim may result in additional evidence that could affect a determination with respect to a TDIU, the two issues are inextricably intertwined and the issue of entitlement to a TDIU must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in order to ascertain the current severity of his service-connected thoracic kyphosis, residuals of compression fractures of T9, T10, and T11.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the thoracic kyphosis, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint. Correia, 28 Vet. App. at 168-70. 

2. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




